Opinion issued February 20, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00003-CV
____________

FIRST CAPITAL INTEREST, Appellant

V.

MILTON FEDER, SUBSTITUTE TRUSTEE, AND OSAMA LATIF, Appellees



On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2002-61294



MEMORANDUM OPINION
	Appellant has filed a motion to dismiss its appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Wilson. (1) 
1.    The Honorable Davie Wilson, retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.